Citation Nr: 0827866	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for major depressive 
disorder.


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern










INTRODUCTION

The veteran served on active duty from April 1975 to June 
1975, and from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.

The veteran was scheduled for a Board hearing on July 10, 
2008, however he failed to appear.

The veteran stated that he had Post Traumatic Stress Disorder 
from his jungle experiences in the Panama Canal Zone in an 
October 2005 written statement. This matter is REFERRED to 
the RO for the appropriate action. 

The issue of entitlement to service connection for major 
depressive disorder addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1. Hypertension was not manifested during the veteran's 
service, and was not compensably disabling within a year of 
separation from active duty. 

CONCLUSION OF LAW

1. Hypertension was not incurred or aggravated in-service, 
nor may it be presumed to have been so incurred. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letter from the RO to the veteran dated in June 2005. The 
letter effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; and (3) informing the veteran about 
the information and evidence he was expected to provide. 
Additionally, an October 2006 letter informed the veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




Merits of the Claim

Entitlement to service connection for hypertension.

The veteran seeks service connection for hypertension. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension. The 
veteran's blood pressure upon enlistment in October 1974 was 
130/70. At the veteran's July 1982 separation exam his blood 
pressure was 118/68. The separation exam notes the veteran 
was in excellent health and he denied ever having high or low 
blood pressure.

In July 2005, the veteran underwent a VA examination. The 
examiner noted the veteran had been diagnosed with 
hypertension. The VA examiner did not link the veteran's 
hypertension to service.

VA medical records dated from October 1999 to July 2005 show 
continued treatment for hypertension. 

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of 
hypertension, nor is there any competent medical evidence 
indicating a diagnosis of hypertension within one year of the 
veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified  through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the veteran's claims of hypertension to any event or incident 
during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of treatment for hypertension associated 
with the claims file is an October 1999 VA examination in 
which the veteran reported a history of high blood pressure 
but had not been treated. This report occurred approximately 
17 years after the veteran's separation from service. This 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that the veteran had an injury 
in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of hypertension within 
the first post-service year.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension and the benefit-of-
the-doubt rule is not applicable. 38 U.S.C.A. § 5107, Gilbert 
v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action is warranted, in regard to the veteran's 
claim of entitlement to service connection for depression, 
specifically this matter is remanded in order for the RO to 
obtain VA medical records and Social Security records.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

In a March 2005 Statement in Support of Claim received by the 
RO, the veteran stated he was treated at the VA Medical 
Center (VAMC) in Bedford, Massachusetts, beginning in 1993. 
In July 2005, the veteran underwent a VA psychiatric 
examination. The examiner noted that the veteran was 
diagnosed in 1996 for depression and anxiety problems. The 
medical records associated with the claims file date from May 
1998 to July 2005.

In a July 2005 VA examination, the veteran indicated he is 
receiving social security benefits. These records must be 
obtained and associated with the file.

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination. See Duenas v. Principi, 18 Vet. App. 
512 (2004). On remand, VA should attempt to obtain any 
missing medical records reflecting treatment for the 
veteran's major depressive disorder.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact VAMC Bedford and 
determine whether treatment records from 
1993 to 1998 are available, if such 
records are available, copies should be 
obtained and associated with the claims 
file. All attempts to locate and obtain 
these records should be documented in the 
veteran's claims file. In the event that 
such treatment records are not available 
it must be specifically documented in the 
claims file.

2. The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based. If a negative response if received 
from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3. Upon receipt of any new evidence, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his depression. Any 
further indicated special studies should 
be conducted. The claims file, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, who 
should acknowledge such receipt and review 
in any report generated as a result of 
this remand.

Thereafter, the RO/AMC should consider all 
of the evidence of record and re-
adjudicate the veteran's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record. If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


